DETAILED ACTION

Application Status
	Claims 1-7, 9-10, and 12-15 are pending and have been examined in this application.
	
Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/17/2022 has been reviewed and considered. 

Drawings
	The drawings filed on 07/01/2022 are accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Hahm on 08/30/2022.
The application has been amended as follows: 
On page 7, lines 8-10 of the specification, “such that a longitudinal axis of the operating unit 2 in the storage position is perpendicular to the longitudinal axis of the operating unit 2 in the working position” has been deleted.
In claims 14 and 15, “such that a longitudinal axis of the operating unit in the storage position is perpendicular to the longitudinal axis of the operating unit in the working position” has been removed from the claims. 

Allowable Subject Matter
Claims 1-7, 9-10, and 12-15 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614